             Case 20-34682 Document 235 Filed in TXSB on 11/20/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )

                          NOTICE OF RESET HEARING ON DIP MOTION

       PLEASE TAKE NOTICE that on October 21, 2020, the Debtors filed their Emergency
Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to Obtain Postpetition
Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing
Claims with Superpriority Administrative Expense Status, (D) Granting Adequate Protection to
the Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final
Hearing, and (G) Granting Related Relief [Docket No. 102] (the “DIP Motion”).

       PLEASE TAKE FURTHER NOTICE that on October 22, 2020, the Court granted the
Interim Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the
Debtors to Use Cash Collateral, (C) Granting Liens and Providing Claims with Superpriority
Administrative Expense Status, (D) Granting Adequate Protection to the Prepetition Secured
Parties, (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting
Related Relief [Docket No. 141] (the “Interim DIP Order”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim DIP Order, the
deadline to object to the relief sought in the DIP Motion was November 10, 2020, at 4:00 p.m.
(prevailing Central Time) (the “Objection Deadline”). The Objection Deadline remains
unchanged.

        PLEASE TAKE FURTHER NOTICE that the hearing on Final Approval of the DIP
Motion previously scheduled for November 23, 2020, at 4:00 p.m. (prevailing Central Time) has
been reset to December 2, 2020, at 1:30 p.m. (prevailing Central Time) before David R. Jones,
Unites States Bankruptcy Judge, in Room 400 of the United Stated Bankruptcy Court, 515 Rusk
Street Houston, TX 77002.




1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
        Case 20-34682 Document 235 Filed in TXSB on 11/20/20 Page 2 of 4




Electronic Appearances
       Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court
invoked the Protocol for Emergency Public Health or Safety Conditions. The Order may be found
at: https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-04%
20Adoption%20of%20Contingency%20Plan_0.pdf.

       Therefore, all persons will appear telephonically and also may appear via video at this
hearing using the Court’s electronic conference systems.

       The Court will simultaneously use two technology methods to conduct electronic hearings.
One method will provide audio communication. The other will provide video access to exhibits
and materials presented to the Court. If a party wants to both view the documents presented to the
Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into
the Court’s video via GoToMeeting application.

      Hearing appearances should be made electronically and in advance of the hearing.
You may make your electronic appearance by:

        1) Going to the Southern District of Texas website;
        2) Selecting “Bankruptcy Court” from the top menu;
        3) Selecting “Judges’ Procedures and Schedules”;
        4) Selecting “View Home Page” for Judge David R. Jones;
        5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”
        6) Select Bouchard Transportation Co. Inc., et al. from the list of electronic appearance
links; and
        7) After selecting Bouchard Transportation Co. Inc., et al. from the list, complete the
required fields and hit the “Submit” button at the bottom of the page.

       Submitting your appearance electronically in advance of the hearing will negate the need
to make an appearance on the record at the hearing.

Audio Communication

       Audio communication will conducted by use of the Court’s regular dial-in number:
+1 (832) 917-1510. At the start of the call, the caller will be asked to enter a six-digit conference
code. The six-digit conference code for this hearing is Judge Jones’s conference room number:
205691. Each caller shall be responsible for its own long-distance charges.

        Parties are encouraged to review the Court’s procedures for telephonic appearances located
at https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.

       Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must
connect to each hearing by audio communication. Any person who wishes to attend the hearing
may also dial in to the audio conference dial-in number.

      Each person who speaks at the electronic hearing should be prepared to restate that person’s
name each time that the person speaks in order to assist any transcriber of the audio recording.
       Case 20-34682 Document 235 Filed in TXSB on 11/20/20 Page 3 of 4




Video Communication:

        Parties may participate in electronic hearings by use of an internet connection. You may
view video via GoToMeeting. To use GoToMeeting, the Court recommends that you download
the free GoToMeeting application. To connect, you should enter the meeting code “JudgeJones”
in the GoToMeeting app or click the link on Judge Jones’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter your
name under the personal information setting.

       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on
CM/ECF. Each exhibit should be filed as a separate attachment to an Exhibit List in compliance
with BLR 9013-2.

       Witnesses presented by the Debtor will appear via audio and video connection. Any person
wishing to examine the witness will be permitted to do so during the hearing.



 Houston, Texas
 November 20, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER LLP                               KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)        Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                 W. Benjamin Winger (admitted pro hac vice)
 Houston, Texas 77010                             300 North LaSalle Street
 Telephone:      (713) 752-4200                   Chicago, Illinois 60654
 Facsimile:      (713) 752-4221                   Telephone: (312) 862-2000
 Email:          mcavenaugh@jw.com                Facsimile: (312) 862-2200
                 ggraham@jw.com                   Email:        ryan.bennett@kirkland.com
                                                                benjamin.winger@kirkland.com

 Proposed Co-Counsel to the Debtors               Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        and Debtors in Possession
        Case 20-34682 Document 235 Filed in TXSB on 11/20/20 Page 4 of 4




                                   Certificate of Service

       I certify that on November 20, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                   /s/ Matthew D. Cavenaugh
                                                   Matthew D. Cavenaugh




27417408v.1
